In an action, inter alia, to recover on a promissory note and for injunctive relief, the defendants appeal from an order and judgment of the Supreme Court, Queens County (Santucci, J.), dated May 3, 1989, which, inter alia, granted those branches of the plaintiffs motion which were for summary judgment dismissing the defendants’ answer and counterclaims, and is in favor of the plaintiff and against them in the principal sum of $73,500.
Ordered that the order and judgment is reversed, on the law, without costs or disbursements, and the plaintiff’s motion is denied.
Contrary to the Supreme Court’s determination, the affidavits and supporting exhibits submitted by the plaintiff were not sufficient to warrant granting it summary relief. We note that the plaintiff did not refute the defendants’ specific allegations that it failed to make certain disclosures required by State law regarding franchises (see, General Business Law § 681 et seq.; 13 NYCRR 200.4 [c] [20] [iv], [v]). Bracken, J. P., Lawrence, Harwood and Balletta, JJ., concur.